Citation Nr: 0335571	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  92-06 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected residuals of a fracture of the left 
radial head with valgus deformity and degenerative joint 
disease.  

2.  Entitlement to an initial compensable rating for the 
service-connected residuals of the fracture residuals of the 
right 4th metacarpal and proximal phalanx of the right ring 
finger.  

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected rosacea.  

4.  Entitlement to an initial compensable rating for the 
service-connected onychomycosis.  

5.  Entitlement to an initial compensable rating for the 
service-connected impotence.  

6.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected diabetes mellitus with peripheral 
neuropathy, associated with herbicide exposure.  



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from February 1966 to November 
1971.  

The issues of a higher initial rating for the service-
connected left wrist disability and the service-connected 
residuals of a fracture of the 4th metacarpal (ring finger) 
initially came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1991 rating decision by the RO.  

The veteran's claim was remanded by the Board to the RO in 
September 1992.  

In a rating decision of February 1993, the RO assigned a 10 
percent rating for the service-connected disability 
manifested by left radial head fracture residuals with valgus 
deformity of the left wrist, effective on July 31, 1991.  

In June 1995 and November 1998, the Board again remanded 
these issues to the RO for additional development of the 
record.  

In a rating decision of December 1999, the RO assigned a 20 
percent rating for the service-connected disability 
manifested by the fracture residuals of the left radial head 
with valgus deformity and degenerative joint disease, 
effective on July 31, 1991.  

In a decision promulgated in June 2000, the Board denied the 
claims for increase.  

The veteran then appealed that determination to the United 
States Court of Appeals for Veterans Claims (Court).  

In a February 2001 Order, the Court granted a Joint Motion 
For Remand and vacated the June 2000 decision of the Board.  

Pursuant to the directives of the Joint Motion, the Board 
remanded the case to the RO in April 2002 for additional 
development of the record.  

In the meantime, the issues of an initial rating in excess of 
10 percent for the service-connected rosacea; an initial 
compensable rating for the service-connected onychomycosis; 
an initial compensable rating for the service-connected 
impotence; and an initial rating in excess of 20 percent for 
the service-connected diabetes mellitus with peripheral 
neuropathy, associated with herbicide exposure came to the 
Board on appeal from July 2002 and January 2003 rating 
decisions by the RO.  

In light of the actions taken hereinbelow, the Board refers 
the issue of entitlement to a total compensation rating based 
on individual unemployability (TDIU) back to the RO for 
further consideration.  

In addition, the Board refers the issue of service connection 
for separate disability of the right hand to the RO for 
appropriate action.  

(The issues of higher initial ratings for the service-
connected rosacea, onychomycosis, impotence and diabetes 
mellitus with peripheral neuropathy are discussed in the 
Remand portion of this document.)  



FINDINGS OF FACT

1.  The veteran's service-connected left upper extremity 
fracture residuals are shown to be productive of a disability 
picture that more nearly approximates that of favorable 
ankylosis of a minor wrist and favorable ankylosis of the 
five digits of the left hand as the result of functional loss 
due to pain.  

2.  The veteran's service-connected fracture residuals of the 
right 4th metacarpal and proximal phalanx of the right ring 
finger are shown to be productive of a disability picture 
that more nearly approximates that of unfavorable ankylosis 
as the result of functional loss due to pain, equivalent to 
amputation of that digit without metacarpal resection is 
demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 30 percent 
rating for the service-connected residuals of the fracture of 
the left radial head on the basis of a valgus deformity and 
degenerative joint disease have been met. 38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.14, 4.40, 4.45, 4.68, 4.71a, including Diagnostic Codes 
5214, 5215 5220 (2003).  

2.  The criteria for the assignment of an initial, separate 
40 percent rating for the service-connected left upper 
extremity fracture residuals on the basis of functional loss 
involving the five digits of the hand due to pain have been 
met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.68, 4.71a, including 
Diagnostic Codes 5214, 5215 5220 (2003).  

3.  The criteria for the assignment of an initial 10 percent 
rating for the service-connected residuals of a fracture of 
the right 4th metacarpal and proximal phalanx of the right 
ring finger have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 
4.68, 4.71a, including Diagnostic Codes 5224 5230 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran essentially contends that his service-connected 
left upper extremity and right ring finger disabilities are 
more severe than as represented by the initial ratings 
currently assigned.  

As noted hereinabove, the RO issued a rating decision in 
October 1991 which granted service connection for fracture of 
the left radial head and residuals of fractures, right 4th 
metacarpal and proximal phalanx of right ring finger.  
Noncompensable ratings were initially assigned based on 
findings of a September 1991 VA examination.  

The VA examiner noted that the veteran had reduced grip 
strength and dexterity on the left.  The diagnoses were those 
of status post fracture of the left radial head with 
limitation of motion from a softball injury and status post 
fracture of right fourth metacarpal from a softball injury.  

In December 1991, the veteran appealed the initial ratings 
assigned.  

In a June 1992 private radiology report, it was noted that 
there were no bone or joint abnormalities seen with regard to 
the right wrist.  As for the left hand and left wrist, there 
was mild degree of deformity of the distal shaft of the 
radius and ulna due to old healed fracture.  An old ununited 
chip fracture of the tip of the styloid process of the ulna 
was also demonstrated.  There was also post-traumatic, mild 
degree of osteoarthritis of the wrist joint.  The impression 
was that of post-traumatic osteoarthritis of the wrist, old 
fracture of the distal radius and ulna.  

In September 1992, the Board remanded these matters back to 
the RO for additional development of the record.  

The November 1992 VA x-ray studies show no evidence of an 
acute fracture of the right hand.  Mild degenerative changers 
were seen at the first carpal-metacarpal joint.  Otherwise, 
no significant osseous, joint or soft tissue abnormality was 
noted.  The impression was that of mild degenerative changes, 
first carpal-MC Joint, otherwise negative.  On the left, 
there was evidence of probable old ulna styloid fracture 
versus unfused epiphysis.  There was no evidence of acute 
fracture, erosive arthropathy or other significant findings.  
The impression was that of probable old ulna styloid fracture 
on the left.  The studies were negative for erosive 
arthropathy or other significant bone, joint or soft tissue 
abnormality.  

The November 1992 VA examination noted the veteran's 
complaints of having constant pain in the left wrist and 
limitation of movement.  The pain was worse when he used the 
hand more than normal.  He also complained of having some 
intermittent, stabbing pain in the right hand.  

An examination of the left wrist indicated that there was 
valgus deformity of 5 degrees.  Palmar flexion of the left 
wrist was to 25 degrees, and dorsiflexion of the left wrist 
was to 20 degrees.  There was tenderness on palpation around 
the wrist joint.  He was able to make a fist, and there was 
no impairment of the pinch.  

An examination of the right hand did not reveal any obvious 
abnormality.  The diagnosis was that of status post fracture, 
distal radius and ulna, left arm; malunion of fracture; 
degenerative arthritis, left wrist.  No abnormality in the 
right hand could be seen.  

Thereafter, in a February 1993 decision, the initial rating 
for the service-connected fracture, left radial head with 
valgus deformity of the left wrist was increased to 10 
percent.  

The issues were remanded again in June 1995 and November 1998 
for additional development of the record.  The veteran was 
examined by VA in November 1999.  

In a December 1999 rating decision, the RO increased the 
initial rating to 20 percent for the service-connected 
fractured left radial head with valgus deformity at left 
wrist and degenerative joint disease (minor extremity).  

As noted hereinabove, in a June 2000 decision, the Board 
denied the veteran's claims for increase.  The veteran 
appealed that determination to the United States Court of 
Appeals for Veterans Claims (Court).  

In a February 2001 Order, the Court granted a Joint Motion 
For Remand and vacated the June 2000 decision of the Board.  
Pursuant to the directives of the Joint Motion, the Board 
remanded the case to the RO in April 2002 for additional 
development of the record.  

In the Joint Motion for Remand, it was noted that the 
veteran's case had been identified for remand pursuant the 
early intervention program.  The parties in reviewing the 
pertinent facts and background of the case noted that the 
veteran had most recently been examined by VA in November 
1999.  

During the VA examination in November 1999, it was noted that 
the veteran had reported complaints of having pain in his 
left wrist which he described as ranging in severity from 1-
10/10 (zero representing no pain and 10 maximum pain) on a 
daily basis.  

He also described having weakness, stiffness, swelling, a 
sense of instability and easy fatigability/low endurance in 
the left wrist that restricted his ability to lift more than 
10 pounds.  He further reported having a restricted range of 
motion in the left wrist.  

Regarding his right ring finger, the veteran complained of 
having pain, ranging in severity from 0-5/10, and indicated 
that activities such as writing significantly aggravated his 
condition.  He also reported complaints of weakness, 
stiffness, swelling, a sense of instability and easy 
fatigability/low endurance in the ring finger that restricted 
his ability to lift and carry objects in his right hand.  

The veteran further stated that he had problems such as 
grasping and pulling with his right hand and pushing objects 
with his left hand due to his disabilities.  The veteran 
reported that, when he aggravated either his hand or wrist, 
his symptoms were alleviated with rest and medication.  

It was noted that the clinical findings of the November 1999 
VA examination included that the veteran was right-hand 
dominant and had an impaired range of motion in his left 
wrist compared to his right wrist.  

Further, it was noted in connection with the examination that 
the veteran had diminished grip strength on the left (3/5) 
compared to the right (4/5).  

The VA examination of the veteran's right hand was noted to 
have revealed no obvious atrophy of the musculature of the 
hand.  On flexion, he could move the fingers of his right 
hand to within a half-inch of the palmar crease (which was 
actually better than flexion on the left side - to within one 
inch for the fingers of the left hand).  

However, he had some impaired range of motion in the joints 
of the ring finger (the distal interphalangeal (DIP), 
proximal interphalangeal (PIP) and metacarpophalangeal (MCP) 
joints).  

It was noted in the Joint Motion that a review of the x-ray 
studies had disclosed an old non-union of the distal ulnar 
styloid with degenerative disease of the carpus of the left 
wrist and a healed fracture involving the proximal phalanx of 
the ring finger with mild degenerative joint disease of all 
fingers of the right hand.  

It was noted that, based on these findings, the VA examiner 
in November 1999 had offered the following clinical 
impression:

Left wrist [was] a chronic non-union of 
the distal styloid of the ulna with 
resultant degenerative arthritis of the 
wrist which ha[d] resulted in profound 
loss of function both in strength and 
dexterity.  

In regard to the right hand, status post 
fracture of the proximal phalanx of the 
right ring finger[,] although the patient 
indicated he believed he had a metacarpal 
fracture, there appeared to be no old 
metacarpal fracture.  However, it should 
be noted that the patient ha[d] 
significant functional loss both of 
strength and dexterity of the right hand.  

Additionally, it was noted that the VA examiner had offered 
the following commentary regarding functional impairment 
caused by these disabilities in connection with the rating 
examination:

The fact that this individual ha[d] such 
diminished grip strength of 4/5 in the 
right hand and 3/5 in the left hand 
indicate[d] that this patient ha[d] 
extreme difficulty in carrying out daily 
activities. We would anticipate that his 
problems would continue to intensify with 
further loss of function and dexterity. 
It should be noted that the patient was 
unable to grasp and support a textbook. 
This again would support the fact that 
the patient's functional capability [was] 
extremely poor because of these two 
injuries.  

The Court granted a Joint Motion for Remand and vacated the 
Board's June 2000 decision.  These matters were remanded back 
to the Board pursuant to 38 U.S.C. § 7252(a).  

In the Joint Motion for Remand, the Parties noted that 
deficiencies in the Board's analysis had precluded effective 
judicial review.  

It was first noted in the Joint Motion that the claim for an 
increased rating for the service-connected left wrist 
disability had been considered under the provisions of 
38 C.F.R. § 4.71a, including Diagnostic Code 5212, involving 
impairment of the radius, in that the veteran had 
demonstrated impaired range of motion/gripping function with 
pain complaints.  

While the service medical records were noted to reflect that 
the veteran had fractured the radial head of the left wrist, 
the most recent VA examination in November 1999 had actually 
diagnosed that he had non-union of the distal styloid of the 
ulna.  

As such, it was noted that there appeared to be some 
discrepancy with respect to which bone and/or bones had been 
fractured.  In light of the foregoing, it was requested that 
this "discrepancy" should be resolved on remand.  

It was also noted in the Joint Motion for Remand that the 
November 1999 examination was inadequate for rating purposes 
and failed to comply with the Board's directives in its 
remand in November 1998.  

It also was noted that the November 1999 VA examiner had 
diagnosed the veteran with degenerative arthritis of the left 
wrist due to the service-connected left wrist fracture, but 
the Board had not adequately addressed whether he was 
entitled to a separate rating for arthritis based on 
limitation of motion, despite its direction to the RO to 
consider the issue in the remand in November 1998.  

The Joint Motion pointed out that the veteran had been noted 
to have some limitation of flexion of the fingers of the left 
hand during the November 1999 VA examination, but the Board 
did not address the note set forth beneath Diagnostic Code 
5212, involving the impairment of finger movements associated 
with wrist injuries.  

Finally, it was noted in the Joint Motion that the Board had 
found that the veteran was not entitled to an extraschedular 
consideration because his service-connected disabilities did 
not cause marked interference with employment.  The Board 
concluded that, while the veteran was in receipt of Social 
Security Administration (SSA) benefits, his unemployability 
status had not been attributed to his service-connected 
disabilities.  

It was noted that the Board had not adequately addressed the 
issue of an extraschedular evaluation for the veteran's 
service-connected disabilities.  Specifically, a review of 
the SSA decision was noted to reveal that one of the 
disabilities considered was the veteran's impairment of the 
left wrist.  

Moreover, the Board's analysis was noted to have failed to 
adequately discuss the November 1999 examiner's statements 
regarding the veteran's "extreme difficulty in carrying out 
daily activities" and "the fact that the patient's 
functional capability [was] extremely poor because of these 
two injuries."  In light of the foregoing, the Board was 
asked to readdress the issue of an extraschedular evaluation 
and provide adequate discussion regarding that matter.  

In light of the foregoing, the Board remanded the case back 
to the RO in April 2002 for additional development of the 
record.  The Board directed that the RO obtain any 
outstanding medical evidence and afford the veteran a VA 
examination to determine the current severity of the 
veteran's service-connected left wrist and right ring finger 
disabilities.  

In addition, the RO was directed to consider whether the 
veteran was entitled to a separate rating for arthritis of 
the left wrist and to determine whether the case should be 
forwarded to the Under Secretary for Benefits or the Director 
of Compensation and Pension Service for consideration of the 
assignment of an extraschedular rating for the veteran's 
service-connected left wrist disability and/or right ring 
finger disability.  

In November 2002, the veteran submitted a letter to the RO 
from his private doctor regarding the service-connected wrist 
disability.  The doctor noted that he had treated the veteran 
for left wrist osteoarthritis.  He also noted that the 
veteran had a fracture of the wrist in 1968 which has caused 
him persistent pain through the years with limitation of 
range of motion of the wrist with rotation, flexion and 
extension.  

The doctor indicated that the wrist disability had severely 
affected the veteran's ability to work through the years and 
had not shown any improvement, and if anything, it had 
continued to deteriorate.  The doctor noted that the veteran 
had been medicated with Lodine and cortisone shots in the 
wrist.  

The veteran was afforded a VA joints examination in November 
2002.  The veteran's chief complaint was that of left wrist 
pain associated with weakness, stiffness, swelling, heart, 
redness, instability and giving way, easy fatigability and 
lack of endurance secondary to focal pain.  The veteran also 
complained of having ring finger weakness, stiffness, 
swelling, sense of giving way, easy fatigability and lack of 
endurance secondary to focal pain.  The right-hand dominant 
veteran appeared to be in no acute distress.  

The severity on the analog pain score was that of 4-10/10, 
where 0 represented no pain and 10 represented maximum pain.  
The veteran characterized the pain as aching.  The timing of 
the pain was continuous.  The pain was precipitated and 
intensified by activities of daily living, especially 
gripping, as well as weather changes.  

The veteran's pain was partially alleviated by ceasing the 
precipitating activity, ceasing daily activities that 
initiated the pain, rest and analgesic medication.  The 
veteran had been retired since 1984.  There was no limitation 
of activity with regard to walking, standing, sitting, 
driving or stairs.  He complained of having an inability to 
grasp with the affected left hand.  

The subjective observations included complaints with use of 
the hand, groaning, grimacing, motion restriction and 
function associated with the use of the left hand and wrist.  
Objectively, the veteran had tenderness to palpation over the 
distal forearm and wrist of the left upper extremity.  An 
examination of the wrist showed no obvious swelling, but what 
appeared to be a mild deformity.  His forearm supination and 
pronation and his wrist range of motion were noted.  

An inspection of the hand showed there was no swelling, but 
there was evidence of mild palmar atrophy involving the 
thenar eminence.  The veteran had obvious difficulty 
performing grasping.  He was unable to maintain a sustained 
grasp of a textbook secondary to pain and weakness.  He had 
weakness and expressed pain on pushing, pulling, twisting, 
probing and using of a writing instrument as well as 
touching.  

The veteran's range of motion of the affected left ring 
finger was also noted.  Grip strength was 3/5 of the left 
hand, as compared to 5/5 on the right hand.  The veteran 
appeared to be neurovascularly intact.  

The impression was that of traumatic left wrist injury with 
secondary effects of soft tissue functional loss secondary to 
the traumatic injury.  The examiner noted that the claims 
file was reviewed and indicated that the veteran's functional 
use of the left hand was severely limited by his inability to 
perform daily functions expected with the normal hand.  

The examiner indicated that the veteran certainly had very 
profoundly decreased grip strength, which again rendered his 
hand virtually useless for functioning for typical activities 
of daily living.  

The veteran was afforded additional VA examinations of the 
hand in January 2003.  With regard to the right ring finger, 
the veterans chief complaint was that of right hand ring 
finger metacarpal and fingertip pain, associated with 
weakness, stiffness, occasional swelling, lack of endurance 
and easy fatigability secondary to digital pain.  The 
severity on the analog pain scale was that of 0-10/10.  The 
pain was aching and throbbing.  The pain timing was 
continuous.  The pain was precipitated or intensified by 
grasping, gripping and weather changes.  The pain was 
partially alleviated by ceasing the precipitating activities, 
ceasing activities of daily living that contributed to his 
pain, rest, the use of heat and warmth, and analgesic 
medication.  

The subjective complaints included those of pain, guarding, 
motion restriction and functional restriction.  Objectively, 
there was tenderness to palpation over the metacarpals, but 
no swelling was noted.  There appeared to be no anatomical 
defects of the hand.  The activities of pushing, pulling, 
twisting and probing also generated pain.  The ranges of 
motion of the fingers were noted.  His neurological 
examination showed 1+ reflexes of the biceps, triceps and 
brachialis.  His grip strength was that of 4/5 on the 
affected right hand.  

The examiner noted that the imaging study of the hand was 
read as unremarkable study of the right hand, showing no 
evidence of current fracture, subluxation or arthritic 
changes.  The right hand demonstrated a small subchondral 
cyst in the head of the first metacarpal.  Tiny osteophytes 
were noted at the base of the thumb.  There was a slightly 
large osteophyte noted at the base of the index finger and 
middle phalanx.  That was felt to represent a very mild 
degenerative joint disease.  

The impression was that of right hand stiffness secondary to 
trauma from soft tissue involvement and evidence of 
degenerative joint disease with apparent healing of 
fractures.  

The VA examiner concluded that the veteran had loss of 
dexterity to the hand, and could not participate in 
employment that required the use of dexterity of the hand, 
especially with gripping and probing.  

The VA examiner noted that it was likely that the fracture to 
hand sustained during service resulted in early degenerative 
changes of the hand.  That resulted in pain and loss of 
function featuring a weakened movement, excessive 
fatigability, incoordination of the hand and an inability to 
grasp.  

The VA examiner specifically noted that the veteran's elbow 
was never injured and there is no evidence to suggest that 
his radial head on the left side was ever fractured.  

The examiner made it clear that the veteran's injuries 
involved the distal radius and distal ulna, namely, the 
wrist.  

The VA examiner explained that the veteran had a distal 
radius fracture, and that that wrist fracture was in accord 
with a source of degenerative changes to the hand and wrist.  

With regard to the right ring finger, the examiner opined 
that the veteran did have arthritic changes as a consequence 
of the healed fracture of the proximal phalanx of the right 
ring finger.  


II.  Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West Supp. 2002).  

The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).  

In rating the veteran's left wrist and right finger 
disabilities, the Board notes that in consideration of 
limitation of motion, The United States Court of Appeals for 
Veterans Claims (Court) has set forth certain guidelines.  In 
the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court has expounded on the necessary evidence required for a 
full evaluation of orthopedic disabilities.  

In this case, the Court held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. 
§ 4.45.  It was also held that the provisions of 38 C.F.R. 
§ 4.14 (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.  

The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's claim for increased rating as 
ratings under the Diagnostic Codes governing limitation of 
motion of the thigh should be considered.  

However, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).  

In addition, the Board notes that 38 C.F.R. § 4.68 (2003) 
indicates that the combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level, were amputation to be performed.  

For example, in this case, the combined evaluations for 
disabilities below the insertion of the pronator teres of a 
minor upper extremity shall not exceed a 60 percent 
evaluation, Diagnostic Code 5124.  The 60 percent rating may 
be further combined with evaluation for disability above the 
insertion of the pronator teres of a minor extremity, but not 
to exceed the above the insertion of the pronator teres 
amputation elective level.  

The veteran's left wrist disability is currently rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5212 (2003) for impairment of the radius.  

Malunion of the radius, with bad alignment, warrants a 10 
percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5212.  
Nonunion in the lower half, with false movement, without loss 
of bone substance or deformity, warrants a 20 percent rating 
in the minor extremity and a 30 percent rating in the major 
extremity.  Id.  Nonunion in the lower half, with false 
movement, with loss of bone substance and marked deformity, 
warrants a 30 percent rating in the minor extremity and a 40 
percent rating in the major extremity.  Id.  

Ankylosis of a minor wrist, favorable, in 20 to 30 degrees of 
dorsiflexion, warrants a 20 percent rating.  Ankylosis in any 
other position, except favorable, warrants a 30 percent 
rating.  Unfavorable ankylosis, in any degree of palmar 
flexion, or with ulnar or radial deviation, warrants a 40 
percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5214 
(2003).  

Under the criteria for limitation of motion of the wrist, a 
10 percent disability evaluation is assigned for either the 
major or minor hand with dorsiflexion less than 15 degrees or 
palmar flexion limited in line with the forearm. 38 C.F.R. § 
4.71a, Diagnostic Code 5215 (2003).  

As detailed hereinbelow, the Board finds that the evidence 
does not indicate that the veteran has unfavorable ankylosis 
of any of the fingers on the left hand.  Favorable ankylosis 
of multiple fingers is evaluated under Diagnostic Code 5223.  

During the course of this appeal, revisions were made to 
Diagnostic Codes 5216-5230.  See 67 Fed. Reg. 48784- 48787 
(July 26, 2002).  Since his appeal was pending at the time 
the applicable regulation was amended, the veteran is 
entitled to consideration under whichever set of regulations 
- original or revised - provide him with a higher rating.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the version in effect until July 26, 2002, Diagnostic 
Codes 5220 through 5223 were applied to favorable ankylosis 
or limited motion permitting flexion of the tips to within 2 
inches (5.1 cms.) of the transverse fold of the palm.  
Limitation of motion of less than 1 inch (2.5 cms.) in either 
direction was not considered disabling.  

Under Diagnostic Code 5223, favorable ankylosis of the middle 
finger and either the ring finger or the little finger, or of 
the ring finger and little finger, warrants a 10 percent 
rating, irrespective of extremity that is affected.  
Favorable ankylosis of the index finger and either the little 
finger, the ring finger, or the middle finger warrants a 20 
percent rating, irrespective of extremity that is affected.  
For the major extremity, favorable ankylosis of the thumb and 
either the index finger, the middle finger, or the ring 
finger is rated 30 percent.  For the minor extremity, 
favorable ankylosis of the thumb and either the index finger, 
the middle finger, or the ring finger is rated 20 percent. 38 
C.F.R. § 4.71a, Diagnostic Code 5223 (as in effect prior to 
July 26, 2002).  

Under Diagnostic Code 5220, a 40 percent rating is assigned 
for favorable ankylosis of the five digits of a minor hand.  
38 C.F.R. § 4.71a, including Diagnostic Code 5220 (as in 
effect prior to July 26, 2002).  

Under the revised rating criteria for the fingers, the 
following rules are observed in classifying the severity of 
limitation of motion:

(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  

(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion) 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.  

Under Diagnostic Code 5220, a 40 percent rating is assigned 
for favorable ankylosis of the five digits of a minor hand.  
38 C.F.R. § 4.71a, including Diagnostic Code 5220 (as in 
effect on July 26, 2002).  

In summary, the medical evidence in this case demonstrates 
that the service-connected injury to the radius and ulna 
involves the wrist, and not the elbow.  Furthermore, the 
evidence shows that there is significant functional 
limitation of the wrist including decreased grip strength and 
loss of dexterity, due to degenerative changes.  

In the exceptional case, where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b) (2003).  

The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

However, it is improper for the Board to address, in the 
first instance, the issue of extraschedular ratings (see 
Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996)).  The Court has held that, 
where the Board has purported to grant an extraschedular 
rating, the claim must be sent by the Board to those 
"officials who possess the delegated authority to assign 
such a rating in the first instance."  Floyd v. Brown, 9 
Vet. App. at 95.  

Nonetheless, the Board finds that the medical evidence in 
this case clearly serves to establish that the service-
connected left upper extremity disability and related 
functional loss does result in significant interference with 
his ability to perform the activities of daily life.  

Specifically, the recent VA medical examination reports note 
that the veteran had weakness and expressed pain on pushing, 
pulling, twisting, probing and use of a writing instrument as 
well as touching.  

The VA examiner noted a traumatic left wrist injury with 
secondary effects of soft tissue functional loss secondary 
thereto.  The examiner noted that the claims file had been 
reviewed and indicated that the veteran's functional use of 
the left hand was severely limited by his inability to 
perform daily functions expected with a normal hand.  

The examiner indicated that the veteran certainly had very 
profoundly decreased grip strength, which again rendered his 
hand virtually useless for functioning for typical activities 
of daily living.  

The Board finds the service-connected left wrist disability 
to be most appropriately rated under Diagnostic Code 5214.  
In addition, the Board finds that, as functioning of the left 
hand is noted to have been significantly affected, the 
assignment of a separate rating under Diagnostic Code 5220 is 
warranted in this case.  

In conclusion, the Board finds that the medical evidence in 
this case shows that the service-connected left upper 
extremity disability is productive of a functional loss due 
to pain that more nearly approximates that warranting a 30 
percent rating on the basis of favorable ankylosis of a minor 
wrist in other than a favorable position, as set forth in 
DeLuca.  

In addition, the Board finds that the service-connected 
disability is shown to be productive of a level of functional 
loss due to pain involving the hand that more nearly 
approximates that warranting a 40 percent rating for 
favorable ankylosis of five digits of a minor hand.  

In this regard, the Board notes that a higher rating cannot 
be assigned in this case as a combined rating in excess of 60 
percent for the service-connected left upper extremity 
disability below the insertion of the pronator teres is not 
for application due to the amputation rule.  See 38 C.F.R. 
§ 4.68 (2003).  

In other words, a combined rating of 60 percent cannot exceed 
the rating for an amputation at the elective level of a minor 
arm.  

Finally, the Board has considered whether the veteran was 
entitled to "staged" ratings for his service-connected left 
wrist disability as prescribed by the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board finds in this 
regard that, at no time since service, is the service-
connected disability shown to have been more disabling than 
as now rated.  

With regard to the right hand, the service-connected 
residuals of the fracture of the right 4th metacarpal and 
proximal phalanx of the right ring finger is currently rated 
at a noncompensable level.  

38 C.F.R. § 4.71a, Diagnostic Code 5227 (2003) governs 
ratings for ankylosis of the ring or little finger.  The 
Diagnostic Code provides a noncompensable rating for 
ankylosis of the ring or little finger of the major or minor 
hand.  

Under Diagnostic Code 5155, a 20 percent rating is for 
application for amputation of the ring finger of a minor 
upper extremity with metacarpal resection (more than one-half 
of the bone lost).  A 10 percent rating is for application 
for amputation without metacarpal resection.  

The note accompanying the most recent version of the rating 
criteria for ankylosis of individual digits indicates that 
consideration should be given as to whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  38 
C.F.R. § 4.71a, including Diagnostic Code 5227 (as in effect 
on July 26, 2002).  

The note accompanying the older version of the rating 
criteria provides that extremely unfavorable ankylosis will 
be rated as amputation under Diagnostic Code 5155.  38 C.F.R. 
§ 4.71a, including Diagnostic Code 5220 (as in effect prior 
to July 26, 2002).  

With regard to the residuals of the right ring finger 
disability, the evidence of record tends to show that the 
veteran has considerable pain associated with functioning of 
that finger.  

The veteran's service-connected right ring finger disability 
should be rated under Diagnostic Code 5227, which governs 
ratings for ankylosis of the ring finger.  Under that 
Diagnostic Code, a noncompensable rating is assigned.   

However, given the reported examination findings, the Board 
finds that the right ring finger disability picture more 
nearly approximates that of extremely unfavorable ankylosis 
and may be rated as amputation of that digit of a major 
extremity without metacarpal resection.  

As such, the Board finds, given the evidence of record, that 
an initial 10 percent rating for the service-connected 
residuals of a fracture of the right 4th metacarpal and 
proximal phalanx of the right ring finger is warranted.  

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected residuals of a 
fracture of the right 4th metacarpal and proximal phalanx of 
the right ring finger as prescribed by the Court in Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board finds that, at 
no time since service, is the service-connected right ring 
finger disability shown to have been more disabling than as 
now rated.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective on 
November 9, 2000.  

The Board notes that VA has had an opportunity to address 
this new legislation with regard to the veteran's claims for 
increase.  Specifically, VA has provided an adequate 
explanation of VCAA and has afforded the veteran sufficient 
opportunity to submit additional evidence in support of his 
claims for increase.  

In addition, given the favorable action taken hereinabove, 
the veteran is not prejudiced thereby and no further 
assistance in developing the facts pertinent to his claims 
for increase is required.  In this case, the Board finds that 
there is sufficient evidence of record to decide his claim 
properly.  



ORDER

An initial rating of 30 percent rating for the service-
connected residuals of a fracture of the left radial head on 
the basis of valgus deformity and degenerative joint disease 
of the wrist is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

An initial, separate rating of 40 percent rating for the 
service-connected left upper extremity fracture residuals on 
the basis of functional loss of five digits due to pain is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

An initial 10 percent rating for the service-connected 
residuals of a fracture of the right 4th metacarpal and 
proximal phalanx of the right ring finger is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.  



REMAND

In a July 2002 rating decision, the RO granted service 
connection for diabetes mellitus with peripheral neuropathy, 
associated with herbicide exposure and assigned an initial 
rating of 20 percent.  

Thereafter, in a January 2003 rating decision, the RO granted 
service connection on a secondary basis for rosacea with an 
initial rating of 10 percent, onychomycosis with an initial 
noncompensable rating assigned, and for impotence with an 
initial noncompensable rating assigned, all claimed as 
aggravated by the service-connected diabetes mellitus.  

On VA examination in November 2002, a diffuse, macular, 
erythematous rash , what appeared to be a lupus rash, was 
noted on the face.  It was diffuse over the forehead, nose, 
nasal bridge and cheek.  The rash was very prominent on the 
tip of the nose and forehead.  They were dark, violet and 
macular in appearance.  There was no evidence of ulceration 
or disfigurement; no scars or keloid tissue; no bleeding or 
any sign of infection.  The veteran also complained of a 
fungal infection of the toenails.  

In an addendum, prepared in December 2002, the examiner 
indicated that the rash was localized to the facial area, 
particularly the nose, cheeks and forehead.  The rash was 
prominent only on the tip of the nose and basically the rash 
was about 30 to 40 percent of the total facial skin surface.  
The rash was not significant except on the tip of the nose.  

With regard to the toenail infection, the examiner noted that 
the veteran had significant onychomycosis of the toenails.  
The examiner also noted that the veteran's diabetes mellitus 
likely aggravated the skin and toenail disabilities.  

While this examination provides a basis for granting service 
connection on a secondary basis, it is still unclear as to 
the severity of the service-connected diabetes mellitus, 
rosacea and onychomycosis.  Furthermore, the examination did 
not address the veteran's impotence.  

The veteran should be afforded another VA examination to 
determine the current nature and severity of the service-
connected diabetes mellitus, rosacea, onychomycosis and 
impotence.  

Since the veteran has argued that he is entitled to a higher 
rating for the service-connected diabetes mellitus, he should 
be given an opportunity to provide evidence showing that he 
is insulin dependent, on a restricted diet, and that he 
requires regulation of activities, all necessary to warrant a 
rating in excess of the currently assigned 20 percent.  The 
examiner in this regard should indicate if the veteran is 
insulin dependent, requiring a restricted diet and/or 
requiring regulation of activities.  

With regard to the skin and toenails, the rating criteria 
have changed during the pendency of this appeal.  The new 
skin ratings went into effect on August 30, 2002.  In Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), the Court held, in 
pertinent part, that where the law or regulation changed 
after a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version most 
favorable to the appellant was to be applied.  

However, in this regard, the Board points out that If it is 
determined that the new criteria is more favorable, the new 
criteria may not be applied for the period prior to the 
revision.  See VAOPGCPREC 3-2000 (April 10, 2000).  As 
limited by 38 U.S.C.A. § 5110(g) (West Supp. 2000), the 
effective date of any increase assigned under the amended 
version of the rating schedule can be no earlier than the 
effective date of the regulation.  

The VA examiner should determine the severity of the service-
connected rosacea and onychomycosis in terms of both the old 
and new rating criteria.  

As noted hereinabove, the Board also notes that, according to 
the decision in Fenderson v. West, 12 Vet. App 119 (1999), at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Staged ratings 
should be considered with regard to the initial ratings 
assigned to the service-connected diabetes mellitus with 
peripheral neuropathy, rosacea, onychomycosis and impotence.  

The Board again notes that the statutes governing assistance 
to claimants and the benefit of the doubt were amended during 
the pendency of the veteran's appeal.  

More specifically, the Board noted that there had been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

More recently, the Federal Circuit decided the case of 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), which interprets the VCAA to 
require that the veteran must be provided with notice of up 
to one year to provide any additional evidence to 
substantiate the claim on appeal.  

The case cited hereinabove, in addition to the proscription 
regarding the time limit in the regulation, made it clear 
that the Board cannot consider evidence in the first 
instance, and that all of the evidence must be reviewed by 
the RO before it is reviewed by the Board.  38 U.S.C.A. 
§ 7104(a); Disabled Am. Veterans.  

Even more recently, the Board notes that in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  

Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the veteran that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

The Board is mindful that the RO sent letters to the veteran 
in May 2002 and August 2003 explaining the VCAA and its 
implications on the veteran's claims.  The Board is also 
aware that the veteran was instructed to submit additional 
evidence within 30 days from the date of the letter, but that 
he did have up to a year to submit such evidence.  

Nonetheless, to avoid any possible misunderstanding, the 
Board finds that the RO should inform the veteran that he has 
up to one year to submit evidence to support this claims.  It 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
diabetes mellitus with polyneuropathy, 
rosacea, onychomycosis and/or impotence, 
not previously identified.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  Once obtained, 
all records must be associated with the 
claims folder.  

2.  The veteran should be afforded a 
series of VA examinations to determine 
the current nature, extent and 
manifestations of the service-connected 
diabetes mellitus with peripheral 
neuropathy, rosacea, onychomycosis and 
impotence.  All indicated tests should be 
completed.  

With regard to the examination of the 
skin and toenails, the examiner should be 
provided with a copy of the old and new 
rating criteria for rating disabilities 
of the skin.  The examination report 
should consider all findings necessary to 
evaluate the claim under both the old and 
new regulations pertaining to skin 
disorders.  Specifically, the examiner 
should determine if the veteran's 
service-connected skin disabilities of 
the face and toenails exhibit 
exfoliation, constant exudation or 
itching, extensive lesions or marked 
disfigurement.  In addition, the examiner 
should determine what percentage of the 
body and/or exposed areas are affected.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  

The examination should determine if the 
veteran's service-connected diabetes 
mellitus renders him insulin dependent 
and whether he is required to restrict 
his activities and/or his diet.  The 
examiner should also determine the 
current severity of the service-connected 
impotence.  All indicated tests should be 
conducted and those reports should be 
incorporated into the examination and 
associated with the claims file.  

3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West Supp. 2002), and any other 
applicable legal precedent. 

4.  The RO should also review the case in 
order to determine whether it should 
forwarded to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service for consideration of 
the assignment of an extraschedular 
rating for the veteran's service-
connected left wrist and/or right ring 
finger disabilities if indicated pursuant 
to the provisions of 38 C.F.R. 
§§ 3.321(b) (2003).  

5.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  If any benefit sought on appeal 
remains denied, then the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



